Order unanimously modified so as to deny the motion to vacate the notice to examine plaintiff before trial as to items 10, 12, 13, 15, 16, 22, 23, 26, 28, 29, 30, 31, 32, 33, 36, 48, 59, 53, 54 and 55 and, as so modified, affirmed, with $20 costs and disbursements to the appellants. These are proper items for examination under the circumstances. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peek, P. J., Glennon, Bore, Yan Yoorhis and Bergan, JJ. [See post, p. 1029.]